Citation Nr: 0016637	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland




THE ISSUE

Whether the veteran has perfected a timely appeal concerning 
the claim of service connection for a left wrist and forearm 
disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision from the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The transcription of the veteran's testimony at the RO 
hearing in February 1996 regarding her claim of service 
connection for a left wrist and forearm disorder constituted 
a timely Substantive Appeal in lieu of filing a VA Form 9.  





CONCLUSION OF LAW

A timely Substantive Appeal was filed with respect to the 
claim of service connection for a left wrist and forearm 
disorder.  38 U.S.C.A. §§ 7104(a), 7105(a), (d) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.30, 20.3, 20.200, 20.202, 
20.302, 20.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of the notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(d); 38 C.F.R. § 20.302(a).  If a NOD is filed within the 
one-year period, the RO must issue a Statement of the Case 
(SOC) to the veteran at the latest address of record.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 19.30.  

To be considered timely, a Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  

If the claimant fails to file a Substantive Appeal in a 
timely manner, the veteran "is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195, 198-99 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).  

To be considered adequate, the appeal must set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.202; see Archbold v. Brown, 9 Vet. 
App. 124, 132 (1996).  The Board may dismiss any appeal which 
fails to allege specific errors of fact or law in the 
determination being appealed.  Id.  

Here, the RO denied the claim of service connection for a 
left wrist and forearm disability in May 1995.  He was 
notified of the rating action in June 1995.  The veteran 
submitted an August 1995 NOD as to that decision.  After 
additional evidence was received, the RO again denied the 
claim in October 1995.  An SOC was sent to the veteran in 
October 1995.  

In December 1995, the veteran requested an RO hearing.  She 
was afforded a hearing before a Hearing Officer in February 
1996 when her testimony indicated that she was pursuing her 
appeal concerning the denial of the claim of service 
connection for a left wrist and forearm disorder.  However, 
action by the Hearing Officer apparently was not complete 
until July 1996.  The veteran was notified of this action at 
the end of August 1996 when the RO sent her a letter in which 
she also was initially informed that the RO had determined 
that she had not entered a timely appeal from the May 1995 
rating action.  

The Board observes that 38 C.F.R. § 20.202 defines a 
Substantive Appeal as either a properly completed VA Form 9 
or correspondence containing the "necessary information."  
The "necessary information" which must be provided is 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction in reaching the 
appealed determination.  38 C.F.R. § 20.202 (1999).  The 
Board also observes that, when oral remarks, including 
hearing testimony, are transcribed, the hearing transcript 
may constitute a timely Substantive Appeal.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357 (1993).  

As the veteran expressed specific disagreement with the 
denial of her claim in connection with her testimony at the 
February 1996 hearing, the Board accepts the transcription of 
that testimony as a Substantive Appeal in lieu of a VA Form 9 
with respect to the claim of service connection pursuant to 
38 C.F.R. § 20.202 (1999).  See Tomlin, 5 Vet. App. at 357 
(1993).  

Thus, the Board finds that a timely Substantive Appeal was 
submitted well within the remainder of the one-year period 
from the date of mailing the notification.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.302(b), 20.303.  



ORDER

As a timely Substantive Appeal has been received regarding 
the claim of service connection for a left wrist and forearm 
disorder, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

An October 1994 report of VA medical examination noted that 
the veteran had reported having a history of a 1972 left 
wrist injury and included a diagnosis of chronic left wrist 
strain/sprain.  

As noted, the veteran testified at a February 1996 RO hearing 
as to her assertions that she injured her left wrist and 
forearm in service and had experienced recurrent disability 
since active duty.  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record indicates that 
relevant VA medical records may not been associated with the 
claims folder.  Thus, the Board finds that the case must be 
remanded for further development of the record.  

Further, the Board notes that evidentiary assertions by a 
claimant are accepted as true for purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertions are inherently incredible or beyond 
the competence of the person making them.  King v. Brown, 
5 Vet. App. 19 (1993).  

It is significant to note that, although the record contains 
VA medical evidence referable to relevant symptoms and a 
reported left wrist injury in 1972, the record does not 
contain medical opinion linking her current left upper 
extremity disability to a injury or disease which was 
incurred in or aggravated by service.  

Where a determinative issue involves a question of medical 
diagnosis or causation, competent evidence is required to 
render the claim plausible.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  As a lay person, the veteran may not be 
competent to offer such an opinion.  See Espiritu v. Brown, 2 
Vet. App. 492 (1992).  

In addition, the Board notes that the August 1974 report of 
separation recorded that the veteran had served as a medical 
specialist in service and that the related civilian 
occupation was that of medical assistant.  Her VA employee 
health records indicated that she had been employed as a 
nursing assistant and a supply technician.  Thus, the RO must 
determine whether the veteran has the requisite medical 
expertise to offer an opinion regarding the questions of 
medical diagnosis or causation presented in this case.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 38 
U.S.C.A. § 5103(a) to advise an applicant of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the applicant of the evidence necessary to be submitted with 
a VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Thus, the veteran must be advised to submit any medical 
evidence to establish a nexus between a disease or injury 
incurred in or aggravated by service and the current claimed 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to obtain copies of all 
pertinent VA treatment records which have 
not been previously secured.  These 
should be associated with the record.  

2.  The RO should also take appropriate 
steps to instruct the veteran that she 
should submit all medical evidence, 
including records of relevant treatment 
since service, which tends to support her 
assertions that she has current left 
upper extremity disability due to disease 
or injury which was incurred in or 
aggravated by service.  

3.  After completion of the development 
requested hereinabove, as well as any 
additional development deemed 
appropriate, the RO should review the 
claim in order to determine, based on all 
the evidence of record, whether it is 
well grounded.  This should include a 
determination as to whether the veteran 
has the requisite medical expertise to 
offer an opinion regarding the likely 
etiology of the claimed disability.  Then 
all indicated development should be 
undertaken.  Due consideration should be 
given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
her representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



